■Chief Justice Rob:-rtson,
delivered the opinion of the court.
The endorsement on the declaration. nnd that on the covenant, show that the verdict was rendered for §156, in consequence of the agreement to take commonwealth’s paper in discharge of the judgment. The judgment for money, is therefore, erroneous. It also results, that the jury gave interest, and that, therefore, the verdict is too high.
Wherefore, the judgment is reversed, the verdict set aside, and the case remanded for further proceedings.